Citation Nr: 0728868	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1987 to October 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

An August 2003 rating decision granted service connection for 
bilateral knee disability and disability of the lumbar spine, 
and assigned ratings of 10 percent for those disabilities, 
effective September 6, 2002.  The veteran has not expressed 
disagreement with the August 2003 RO decision.

A January 2004 rating decision denied service connection for 
a digestive system disability, vision impairment, dysthymia, 
insomnia, and neuropsychiatric disability, and following 
receipt of the veteran's notice of disagreement, in August 
2004, a statement of the case pertaining to those 
disabilities was issued.  The veteran has not filed an appeal 
to the August 2004 statement of the case.

An August 2004 rating decision denied increased ratings for 
service-connected knee, ankle, and spinal disabilities, and 
also denied service connection for liver and hormone 
disability.  The veteran has not expressed disagreement with 
the August 2004 RO decision.

A May 2005 rating decision granted increased ratings for 
service-connected spine and knee disability, and also denied 
service connection for liver disability.  The veteran has not 
expressed disagreement with the May 2005 RO decision.

An August 2005 rating decision denied entitlement to total 
disability evaluation based on individual unemployability 
(TDIU).  The veteran has not expressed disagreement with the 
August 2005 RO decision.

A rating decision dated in February 2007 granted service 
connection for major depressive disorder and assigned a 50 
percent rating, effective March 10, 2003.  The veteran has 
not expressed disagreement with the February 2007 decision.

The issue of entitlement to service connection for headaches, 
to include as secondary to service-connected psychiatric 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has any current disability related to an 
inservice head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2003, the veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudication.  Pelegrini.  As the issue of entitlement to 
service connection for a head injury is denied herein, no 
disability rating or effective date will be assigned, and 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file.  VA and private medical records are also of 
record.  VA examinations addressing the medical questions on 
appeal have been undertaken.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as organic 
disease of the nervous system, will be presumed if they 
become manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In March 2003 the veteran's claim of service connection for 
"Head Injury" was received.  The veteran has not indicated 
what disability he currently has as a result of any inservice 
head injury.

Service medical records reveal that in July 1989 the veteran 
stated that he had hit his head against his bed (rack) two 
days prior.  The assessment was muscle strain of the neck.

A May 1990 service medical record indicated that the veteran 
was hit in the head.  There was moderate to slight edema 
posteriorly over the right ear.  There was no bleeding and 
the epidermis was not broken.  The assessment was bruise to 
the superior and posterior portion of the right skull.  The 
bruise area was treated with ice to control swelling.

An August 1993 medical record indicates the veteran was in a 
motor vehicle accident and suffered primarily orthopedic 
injuries.  It was noted that a CT examination of the head was 
negative.  

VA examinations dated in October 1998, September 2002, and 
January 2005 have noted no specific residual disability of a 
head injury, and, moreover, have noted no specific residual 
disability of an in-service head injury.

The competent evidence of record does not demonstrate that 
the veteran has any current disability related to an 
inservice head injury.  No such chronic disability was noted 
during service, and examinations have produced little in the 
way of findings related to a head injury.  While some 
difficulty in cognitive functioning has been noted, it has 
not been linked to an inservice head injury.  The Board again 
observes that the veteran has not indicated the nature of any 
current residuals of an inservice head injury.

In short, the preponderance of the evidence is against the 
claim, as the competent evidence of record does not 
demonstrate that the veteran has current disability as a 
residual of an inservice head injury, and no health 
professional has linked a current head (or brain) disability 
to the veteran's service.

The Board has reviewed the veteran's statements concerning 
this issue.  Laypeople, however, are not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board is mindful of the "benefit-of-the-doubt" rule, 
but in this case there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for residuals of a head injury is denied.


REMAND

A review of the claims file reveals that the issue of 
entitlement to service connection for headaches, to include 
as secondary to service-connected psychiatric disability, is 
not yet ready for appellate review.

An October 1998 VA examiner has suggested that the veteran's 
headaches may be related to tension and insomnia, which in 
turn was related to nightmares.  The Board notes that by 
rating decision in February 2007, subsequent to the October 
1998 VA examination (and also subsequent to the January 2005 
VA examinations), the veteran was granted service connection 
for psychiatric disability that included nightmares.  Based 
on these developments, the Board finds that the issue of 
entitlement to service connection for headaches as secondary 
to service-connected psychiatric disability is inextricably 
intertwined with the issue of service connection for 
headaches on a direct incurrence basis that has been 
developed for appellate review.

Due to the circumstances of this case, the Board finds that 
the veteran's claims file should be returned to the January 
2005 VA brain and spinal cord examiner for the purposes of 
preparing an addendum that addresses the question of whether 
the veteran's headaches are related to service or to service-
connected psychiatric disability.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2006).  A preliminary review of the claims file does not 
indicate that the appellant has received VCAA notice with 
regard to the intertwined issue of entitlement to service 
connection for headaches as secondary to service-connected 
disability.  The record also does not demonstrate that the 
veteran has been advised that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is hereby REMANDED for the following:

1.  Issue a VCAA notice letter with 
regard to the issue of entitlement to 
service connection for headaches as 
secondary to service-connected 
disability, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate the secondary service 
connection claim, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
the appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The AOJ should furnish the veteran's 
claims file to the physician who 
conducted the January 2005 VA brain and 
spinal cord examination and request that 
the examiner provide an addendum 
containing an opinion as to whether it is 
at least as likely as not that the 
veteran has a headache disability related 
to his military service, or a headache 
disability that is proximately due to, or 
aggravated by, the service-connected 
psychiatric disability.

If the January 2005 VA examiner is not 
available, the AOJ should request another 
qualified physician to review the claims 
file (and schedule another examination, 
if necessary) and provide the requested 
opinion.

3.  The AOJ should then adjudicate the 
claim of service connection for 
headaches, to include as secondary to 
service-connected psychiatric disability.  
If the benefit sought is not granted to 
the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  The 
appellant must be advised that a timely 
substantive appeal must be received as to 
the secondary service connection claim to 
warrant appellate consideration.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


